                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )                8:18CR349
                                             )
      vs.                                    )
                                             )
MANUEL CABRERA,                              )                  ORDER
                                             )
                    Defendant.               )


        This matter is before the court on defendant’s unopposed Motion to Continue
Trial [25]. Counsel needs addition time to meet with her client and complete plea
paperwork. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [25] is granted as follows:

      1. The jury trial now set for April 15, 2019 is continued to May 28, 2019.

        2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
justice will be served by granting this continuance and outweigh the interests of the
public and the defendant in a speedy trial. Any additional time arising as a result of the
granting of this motion, that is, the time between today’s date and May 28, 2019 shall
be deemed excludable time in any computation of time under the requirement of the
Speedy Trial Act. Failure to grant a continuance would deny counsel the reasonable
time necessary for effective preparation, taking into account the exercise of due
diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

      DATED April 10, 2019.

                                  BY THE COURT:


                                  s/ Susan M. Bazis
                                  United States Magistrate Judge
